Journal Entries (1822-29): Journal3: (1) Motion for bail or procedendo *p. 313; (2) time for filing declaration extended *p. 359; (3) continued *p. 447; (4) continued *p. 498. Journal 4: (5) Referred MS p. 7; (6) reference extended, referees authorized to require production of books of account MS p. 93; (7) motion to confirm award, motion to set aside award MS p. 127; (8) leave to file reasons for setting aside award, motion to set aside order extending reference MS p. 145; (9) argued, submitted MS p. 158; (10) continued under advisement MS p. 164; (11) motion to set aside award overruled MS p. 169; (12) motion for rehearing MS p. 202; (13) motion for judgment on award argued, submitted MS p. 211; (14) arguments heard MS p. 249; (15) arguments heard MS p. 250; (16) award confirmed, rule for judgment MS p. 260.
Papers in File: (i) Precipe for habeas corpus; (2) writ of habeas corpus and return; (3) declaration; (4) plea of non assumpsit and notice of set off; (5) notice to produce books of account; (6) affidavit of Thomas Forster, *247Jr.; (7) agreement for submission for award; (8) subpoena for DeGarmo Jones; (9) notice of hearing and to produce books of account; (10) copy of rule of reference and oaths of referees; (11) notice of inability to produce books of account; (ia) notice of hearing; (13) copies of documents from Navy Department; (14) letter from Navy Department to clerk; (15) award of referees; (16) minutes of referees; (17) affidavit of Elon Farnsworth; (18) motion to set aside extension of rule of reference, reasons; (19) motion to set aside report of referees; (20) motion to set aside report of referees, reasons; (21) motion for rehearing; (22) opinion by Judge Woodbridge; (23) assignment of judgment; (24) precipe for execution fi. fa.; (25) writ of fi. fa. and return; (26) memo, re proof; (27) statement of account.
1822-22 Calendar, MS p. 55. Recorded in Book C, MS pp. 289-99.